Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 24-28 are canceled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 24-28 directed to an invention non-elected without traverse (see the office action mailed 8 July 2021).  Accordingly, claims 24-28 have been cancelled.

Status of Claims
Claims 1-4, 6-9, 11-20, 22-23, 29-30, and 34-37 are allowed.

Information Disclosure Statement
The information disclosure statement filed 1/31/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the crossed-out information referred to therein has not been considered. 
Specifically, the IDS cites foreign patent document 7, JP 2004537750, which does not appear to have a corresponding original copy in the application file. The examiner notes that the translation is present and a document containing the title page, figures, and many mostly blank pages.
Additionally, the NPL document 1, Extended European Search Report, was previously cited on the IDS of 8/10/2021. The examiner has crossed it out since it is a duplicate record.
The examiner also notes that the applicant provided an NPL document titled Notice of Reasons for Rejection for Japanese Patent Application 2020-104327 and its corresponding English translation. However, this document was not cited on an IDS form.
The remaining information on the IDS of 1/31/2022, which has not been crossed out, has been considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 9-10 and 12-13 of the remarks, filed 14 January 2022, with respect to the rejections of independent claims 1, 15, and 29 have been fully considered 

REASONS FOR ALLOWANCE
Claims 1-4, 6-9, 11-20, 22-23, 29-30, and 34-37 are allowable.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an interference filter comprising layers of amorphous hydrogenated silicon with added nitrogen (a-Si:H,N), the a-Si:H,N layers having a refractive index in the range 3.3 to 3.5 inclusive, wherein the a-Si:H,N has an atomic concentration of hydrogen between 1% and 4% and an atomic concentration of nitrogen between 2% and 6%, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claim 15 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an interference filter wherein the a-Si:H,N layers have a refractive index in the range 3.3 to 3.5 inclusive, the a-Si:H,N layers have an atomic concentration of hydrogen between 4% and 8% and an atomic concentration of nitrogen between 2% and 12%, as generally set forth in claim 15, the device including the totality of the particular limitations recited in claim 15.
Claim 29 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an interference filter comprising layers of amorphous hydrogenated silicon with added nitrogen (a-Si:H,N), the a-Si:H,N layers 
Claims 2-4, 6-9, 11-14, 16-20, 22-23, 30, and 34-37 are allowable over the cited art of record for at least the reason that they depend from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.W.B/             Examiner, Art Unit 2872         

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872